Title: James Monroe to James Madison, 29 January 1828
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Oak hill
                                
                                 Jany 29. 1828
                            
                        

                        I have just receiv’d yours of the 23.d., and by the same mail, a second, from Judge Brooke, the purport of
                            which I hasten to communicate to you. He is aware, as I infer, from the communications which were made to the members of
                            the convention, by Col: Mercer, & likewise, on your part, by Mr Cabell, that we will not act, as Electors, nor
                            remain on the ticket, and has assur’d me, in the letter just receiv’d, that on obtaining an answer to one recd. from him
                            some days past, if in the sense of that, of which I advised you, he will immediately give us official notice, of our
                            nomination. In his first letter he requested me, to communicate with you, on the subject, and to take no decisive step
                            until I heard from you. I shall intimate to him, in reply, by the next mail, which will be on thursday, that I have done
                            so, & that we act in accord, in it. I presume, that we shall obtain a regular notification, in the course of the
                            next week, as he assures me, that it shall not be delayd, after the rect. of the letter, in reply to that of his, wh. I
                            recd. to day.
                        I am aware that a claim to exemption from the service, on acct. of the office, which we lately held, or from
                            considerations, of private feelings, may not be consider’d, by all, as satisfactory. The claim however in both views, has
                            weight, and I think th<at> I shall avail myself of it. I contemplate however, adding another motive, as a
                            public one, alluded to in my letter to Col: Mercer, of which I sent you a copy, stating that instances might occur, in
                            which those who had had experience in public affrs., and by service in the late office, might render useful
                            service<s> to their country, provided they kept aloof, from such elections, & were held in
                            estimation, by the community: that if they became partisans in elections, to the chief office, they could have weight only
                            with the party, with which they arrangd themselves: that they could have none with the other[.] I shall of course state,
                            that I hope, no such event will ever occur, but that it is better, that persons who have so long servd, shod. remain
                            tranquil spectators of the mov’ment, than embark in it. Sincerely your friend—

                        
                            
                                James Monroe
                            
                        
                    